Exhibit 10.2

 


EMPLOYMENT AGREEMENT


 

This Employment Agreement (this “Agreement”) is dated and effective as of 
January 22, 2010 (the “Effective Date”) between Aon Corporation, a Delaware
corporation (the “Company”), and Baljit Dail (the “Executive”).

 

WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to continue to serve and to be employed by the Company, upon
the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:

 

1.  Employment Term; Title; Responsibilities; Outside Activities.

 

(a)           Employment Term; Title.  The Company, directly and through its
subsidiaries Aon Consulting Worldwide, Inc. and Aon Benfield, has employed the
Executive in various roles since November 1, 2006 pursuant to the Employment
Agreement between the Executive and Aon Corporation dated as of such date (the
“2006 Employment Agreement”).  The Company will continue to employ the Executive
under the current titles of Chief Executive Officer — Aon Consulting
Worldwide, Inc. and Chief Operating Officer — Aon Benfield, or in a comparable
senior executive capacity for an extended term (the “Term of Employment”)
beginning on the Effective Date and ending on April 30, 2013, unless renewed
pursuant to Section 3 hereof, or terminated during the Term of Employment as
fully set forth in Section 3.  For purposes of this Agreement, a “comparable
senior executive capacity” means a level 1A position with the Company.

 

(b)           Responsibilities.  The Executive will report to the Chairman of
Aon Consulting Worldwide, Inc. (the “ACW Chairman”) and the Chief Executive
Officer of Aon Benfield (the “AB CEO”), but it will not be a breach of this
Agreement if the reporting structure is changed by the Company; provided,
however, that should the Executive no longer serve in a comparable senior
executive capacity, as defined in Section 1(a) above, the Executive will have
Good Reason to terminate his employment pursuant to sub-section (a) of the
definition of Good Reason set forth in Section 3(b)(ii), and receive the
termination benefits set out in Section 3(b)(ii) for termination by the
Executive with Good Reason.  The Executive will have the authority and
responsibility typically associated with a similar global executive position at
a publicly-traded company.   The Executive will also perform such other duties
(not inconsistent with the Executive’s titles) on behalf of the Company and its
subsidiaries as may from time to time be authorized or directed by the ACW
Chairman or AB CEO.

 

(c)           Outside Activities.  The Executive may engage in charitable, civic
or community activities and, with the prior approval of the ACW Chairman or AB
CEO, may serve as a director of any other business corporation, provided that
(i) such activities or service

 

1

--------------------------------------------------------------------------------


 

do not interfere with the Executive’s duties hereunder or violate the terms of
any of the covenants contained in Sections 6, 7 or 8 hereof and (ii) such other
business corporation provides the Executive with director and officer insurance
coverage which, in the opinion of the Company, is adequate under the
circumstances.

 

2.  Compensation during Term of Employment.

 

(a)           Base Salary.  During the Term of Employment, the Company will pay
to the Executive a base salary at the rate of $800,000 per year (“Base Salary”),
payable semi-monthly in accordance with the Company’s executive payroll policy. 
Such Base Salary will be reviewed annually on the Company’s regular executive
salary review schedule, and will be subject to increase (but not decrease) at
the discretion of the Company’s Chief Executive Officer (“CEO”) and the
Organization and Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”), which increased amount will be thereafter the
Executive’s “Base Salary” for all purposes hereunder.

 

(b)            Annual Incentive Compensation.  The Executive will be eligible to
participate in the annual incentive compensation program for the Company’s
senior executives in accordance with the provisions of such program, as amended
from time to time.  For performance during calendar year 2009 and later years,
the Executive’s target bonus will be 100% of the Executive’s Base Salary in
effect at the end of such year and the maximum bonus will be 300% of the
Executive’s Base Salary. The Executive acknowledges and agrees that the annual
incentive compensation awards earned hereunder will be subject to payment
pursuant to and in accordance with the Aon Incentive Stock Program, payable in a
combination of cash and restricted stock units of Aon Corporation common stock
(“RSUs”), if applicable.

 

(c)              Long-Term Incentive Compensation.  The Executive will be
eligible to participate in the long-term incentive compensation programs for the
Company’s senior executives in accordance with the provisions of such programs,
as amended from time to time.

 

(d)              Employee Benefits.  During the course of employment, the
Executive will be entitled to participate in the Company’s employee benefit
plans generally available to senior executives of the Company.  Nothing in this
Agreement will require the Company to establish, maintain or continue any of the
benefits already in existence or hereafter adopted for executives of the Company
and nothing in this Agreement will restrict the right of the Company to amend,
modify or terminate such programs.

 

(e)              Vacation Time.  The Executive will be entitled to paid vacation
time in accordance with usual Company policies and procedures. The Company will
not pay the Executive any additional compensation for any vacation time not used
by the Executive except as required by law.

 

2

--------------------------------------------------------------------------------


 

(f)         Expense Reimbursement.  In accordance with Company policies and
procedures and on prescribed Company forms, the Company will reimburse the
Executive for all proper expenses incurred by the Executive in the performance
of his duties hereunder.

 

3.  Renewal; Termination.

 

(a)         Renewal.  This Agreement may be renewed upon (i) the issuance by the
Company of a notice of renewal (“Notice of Renewal”) to the Executive at least
six (6) months prior to the end date of the Term of Employment or any renewal
period thereof and (ii) the written acceptance of the Notice of Renewal by the
Executive within (60) days thereafter.

 

(b)        Termination.

 

(i)  Death or Disability.  This Agreement will be terminated immediately upon
the death or total disability of the Executive (as defined under the Aon Long
Term Disability Plan or its successor plan) or in the event that the Executive
becomes otherwise disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform
substantially all of the Executive’s duties and responsibilities for one hundred
eighty (180) consecutive calendar days; provided, however, in addition to the
other amounts expressly provided herein, (A) in the event of the Executive’s
death during the Term of Employment the Company will pay to the Executive’s
estate an amount equal to the Base Salary for the remainder of the full term in
accordance with the Company’s normal payroll schedule, reduced by the amount of
any benefit paid under any individual or group life insurance policy maintained
by the Company for the benefit of the Executive, and (B) in the event of the
Executive’s total disability (i) an amount equal to the Base Salary will be paid
for the remainder of the full term in accordance with the Company’s normal
payroll schedule, reduced by the amount of any benefit payable under any
disability insurance policy maintained by the Company for the benefit of the
Executive, plus (ii) a pro rata bonus for the year in which such termination of
employment occurs equal to the total value of the bonus (i.e. cash portion plus
RSU portion) paid to the Executive for the year prior to the year of termination
multiplied by the ratio of the number of days the Executive was employed during
the year of termination divided by 365.

 

(ii)         Without Cause or for Good Reason.   This Agreement may be
terminated by the Company without cause on no less than three hundred sixty-five
(365) days advance notice by the Company or by the Executive without cause on no
less than forty-five (45) days, but no more than 365 days, advance notice to the
Company or by the Executive for Good Reason.  The notice from either party will
specify the effective date of the Executive’s employment termination (the
“Termination Date”).  If terminated without cause by the Company or for Good
Reason by the Executive, the Company will pay to the Executive all accrued but
unpaid Base

 

3

--------------------------------------------------------------------------------


 

Salary and benefits as of the date such notice of termination is delivered (the
“Notice Date”).  In addition, if this Agreement is terminated without cause by
the Company or for Good Reason by the Executive, so long as the Executive
continues to abide by the provisions of Sections 4(b), 4(c) and 6 herein
notwithstanding any expiration of the period specified therein, the Company will
continue to pay to the Executive an amount equal to the Base Salary as and when
it would be paid to its executives generally through the Termination Date. On
the Termination Date, the Company will provide the Executive with a cash payment
equal to the Executive’s annual Base Salary as of the Notice Date.

 

As used herein, “Good Reason” will mean any of the following which remains
uncured by the Company for twenty (20) days after the Notice Date: (a) a
substantial adverse alteration in the then-current responsibilities of the
Executive in a manner not contemplated under Section 1 hereof; (b) any material
breach of this Agreement by the Company, including any purported termination of
the Executive’s employment which breaches this Agreement; (c) a change by the
Company in the location at which the Executive is required to perform his
principal duties hereunder to offices that are not located in the Chicago
greater metropolitan area; or (d) the failure of the Company to obtain from any
successor or transferee of the Company or its subsidiaries an express written
and unconditional assumption of the Company’s obligations under this Agreement.

 

Notwithstanding anything to the contrary in this Section 3(b)(ii), the Company
may require the Executive to leave Company premises immediately on the Notice
Date. Such a requirement will not relieve the Company of its obligations herein,
including its obligation to continue Base Salary and benefits through the
Termination Date.

 

In the event the Executive terminates this Agreement without cause or Good
Reason, the Company will only be required to pay or provide to the Executive all
accrued but unpaid Base Salary and benefits as of the date of such termination.

 

(iii)        For Cause.  The Company may at any time during the initial Term of
Employment and during any renewals thereof, terminate this Agreement for
“cause”, effective immediately by written notice of termination given to the
Executive setting forth the basis for such termination.  For the purposes of
this Agreement, “cause” will mean the Executive’s: (A) performing an act of
dishonesty, fraud, theft, embezzlement, or misappropriation involving the
Executive’s employment with the Company, or breach of the duty of loyalty to the
Company; (B) performing an act of race, sex, national origin, religion,
disability, or age-based discrimination, or sexual harassment, which after
investigation, counsel to the Company reasonably concludes will result in
liability being imposed on the Company and/or the Executive; (C) material
violation of the Company’s

 

4

--------------------------------------------------------------------------------


 

written  policies and procedures including, but not limited to, the Aon Code of
Business Conduct and the Aon Code of Ethics; (D) material non-compliance with
the terms of this Agreement, including but not limited to Sections 4 and 6;  or
(E) admission or conviction of, or a plea of nolo contendere, to a felony or any
crime involving moral turpitude or misrepresentation.

 

In the event of a termination for “cause,” the Company will only be required to
pay or provide to the Executive all accrued but unpaid Base Salary and benefits
as of the date of such termination.

 

(iv)  As of the effective date of termination, the Executive agrees that the
Secretary of the Company may, as an irrevocable proxy and in the Executive’s
name and stead, execute all documents and things which the Company deems
necessary and desirable to effect the Executive’s resignation as an officer or
director of the Company and its subsidiaries and affiliates.

 

(v)  Upon the effective date of termination, or other expiration of this
Agreement, the obligations of the parties under this Agreement, other than the
Executive’s obligations under Sections 3(c), 4, 5, 6, and 8(e) and the Company’s
obligations under Section 3(b), will cease; provided further that any other
provision which contemplates performance or observance by either or both parties
subsequent to any termination of this Agreement will survive any termination of
this Agreement and continue in full force and effect.

 

(vi)  Any agreement herein by the Company to continue to pay Base Salary or any
other benefits after the termination of employment will be reduced by any
benefits provided by the Aon Severance Plan.

 

(vii)  For purposes of this Agreement, the terms “retirement,” “termination of
employment,” “terminated,” “termination,” “this Agreement will be terminated”
and variations thereof, as used in this Agreement, are intended to mean a
termination of employment that constitutes a “separation from service” under
Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”).

 

(c)         The Executive agrees that, prior to the commencement of any new
employment in the insurance, employee benefits, or human resources outsourcing
business, the Executive will furnish the prospective new employer with a copy of
this Agreement.  The Executive also agrees that the Company may advise any
prospective new employer of the Executive of the existence and terms of this
Agreement and furnish the prospective new employer with a copy of this
Agreement.

 

5

--------------------------------------------------------------------------------


 

4.    Noncompetition; Nonsolicitation.

 

(a)             General.  The Executive acknowledges that in the course of his
employment with the Company, and any predecessor company or affiliated company,
the Executive has and will become familiar with trade secrets and other
confidential information concerning the Company and its subsidiaries and that
the Executive’s services will be of special, unique and extraordinary value to
the Company and its affiliates.

 

(b)              Noncompetition.  Subject to the exceptions set forth in
Section 4(d) below, the Executive agrees that during the Term of Employment  and
for a period of two years beginning on the effective date of the Executive’s
termination of employment (the “Noncompetition Period”) the Executive will not
in any manner, directly or indirectly, through any person, firm or corporation,
alone or as a member of a partnership or as an officer, director, stockholder,
investor or employee of or consultant to any other corporation or enterprise or
otherwise, engage or be engaged, or assist any other person, firm, corporation
or enterprise in engaging or being engaged, in any business, in which the
Executive was involved or had knowledge, being conducted by, or contemplated by,
the Company or any of its subsidiaries as of the termination of the Executive’s
employment in any geographic area in which the Company or any of its
subsidiaries is then conducting such business.

 

(c)           Nonsolicitation.  The Executive further agrees that during the
Noncompetition Period the Executive will not in any manner, directly or
indirectly, induce or attempt to induce any employee of the Company or any of
its subsidiaries to terminate or abandon his employment with the Company for any
purpose whatsoever.

 

(d)              Exceptions.   Section 4(b) shall not apply if, after
termination of employment, the Executive is employed by Deloitte or a
substantially similar consulting firm, provided that the Executive will not
personally sell or direct the solicitation of, or personally provide or directly
supervise the provision of, employee benefits consulting, human capital or human
resources outsourcing services to any clients or customers of the Company or any
of its subsidiaries; however, Section 4(b) will apply if the Executive is
employed by Mercer Consulting or one of its affiliates or any other similar
consulting firm which is predominantly in the business of employee benefits
consulting, human capital  or human resources outsourcing services.  Nothing in
this Section 4 will prohibit the Executive from being (i) a stockholder in a
mutual fund or a diversified investment company or (ii) a passive owner of not
more than two percent of the outstanding stock of any class of a corporation,
any securities of which are publicly traded, so long as the Executive has no
active participation in the business of such corporation.

 

(e)              Reformation.  If, at any time of enforcement of this Section 4,
a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances will be
substituted for the stated period, scope or area and that the court will be

 

6

--------------------------------------------------------------------------------


 

allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.  This Agreement will not authorize a court to
increase or broaden any of the restrictions in this Section 4.

 

(f)               Consideration; Breach.  The Company and the Executive agree
that the payments to be made, and the benefits to be provided, by the Company to
the Executive pursuant to Section 3 hereof will be made and provided in
consideration of the Executive’s agreements contained in Section 4 hereof.  In
the event that the Company determines that the Executive has committed a
material breach of any provision of Section 4 hereof, on written notice to the
Executive setting forth the basis for such determination, the Company will be
entitled immediately to terminate making all remaining payments and providing
all remaining benefits pursuant to Section 3 hereof and upon such termination
the Company will have no further liability to the Executive under this
Agreement; provided, however, that if a court of law determines that no such
material breach occurred, the Company will be obligated to make such payments in
a timely manner.

 

5.  Company’s Right to Injunctive Relief.

 

The Executive acknowledges that the Executive’s services to the Company are of a
unique character which gives them a special value to the Company, the loss of
which cannot reasonably or adequately be compensated in damages in an action at
law, and that a breach of Section 4 or 6 of this Agreement will result in
irreparable and continuing harm to the Company and that therefore, in addition
to any other remedy which the Company may have at law or in equity, the Company
will be entitled to injunctive relief for a breach of this Agreement by the
Executive.

 

6.  Trade Secrets and Confidential Information; Inventions.

 

(a)              Trade Secrets and Confidential Information.  The Executive
acknowledges that the Company’s business depends to a significant degree upon
the possession of information which is not generally known to others, and that
the profitability of the business of the Company requires that this information
remain proprietary to the Company.

 

The Executive will not, except as required in the course of employment by the
Company, disclose or use during or subsequent to the course of employment, any
trade secrets or confidential or proprietary information relating to the
business of the Company of which the Executive becomes aware by reason of being
employed by the Company or to which the Executive gains access during his
employment by the Company and which has not been publicly disclosed (other than
by the Executive in breach of this provision).  Such information includes client
and customer lists, data, records, computer programs, manuals, processes,
methods and intangible rights which are either developed by the Executive during
the course of employment or to which the Executive has access.  All records and
equipment and other materials relating in any way to any confidential
information relating to clients or to the

 

7

--------------------------------------------------------------------------------


 

business of the Company or Aon Group will be and remain the sole property of the
Company during and after the end of employment.

 

Upon termination of employment, the Executive will promptly return to the
Company all materials and all copies or tangible embodiments of materials
involving any confidential information in the Executive’s possession or control.

 

(b)              Inventions.  The Executive hereby assigns to the Company his
entire right, title and interest in and to all discoveries and improvements,
patentable or otherwise, trade secrets and ideas writings and copyrightable
material, which may be conceived by the Executive or developed or acquired by
the Executive during the Term of Employment, which may pertain directly or
indirectly to the business of the Company or any of its affiliates, parent
companies, or subsidiaries. The Executive agrees to disclose fully all such
developments to the Company upon its request, which disclosure will be made in
writing promptly following any such request. The Executive will upon the
Company’s request, execute, acknowledge and deliver to the Company all
instruments and do all other acts which are necessary or desirable to enable the
Company or any of its affiliates, parent companies, or subsidiaries to file and
prosecute applications for, and to acquire, maintain and enforce, all patents,
trademarks, and copyrights in all countries.

 

7.  Mergers and Consolidations; Assignability.

 

The rights and obligations under this Agreement will inure to the benefit of and
be binding upon the Company and its successors and assigns so long as any
assignee, successor or transferee of the Company or its subsidiaries has
provided an express written and unconditional assumption of the Company’s
obligations under this Agreement.  By way of explanation, and without limiting
the generality of the foregoing sentence, if the Company or Aon Consulting
Worldwide, Inc. or any entity resulting from any merger or consolidation
referred to in this Section 7 is merged with or consolidated into any other
entity or entities, or if substantially all of the assets of the Company or Aon
Consulting Worldwide, Inc. or any such entity are sold or otherwise transferred
to another entity, the provisions of this Agreement will be binding upon and
will inure to the benefit of the continuing entity in or the entity resulting
from such merger or consolidation or the entity to which such assets are sold or
transferred.  This Agreement will not be assignable by the Executive, but in the
event of the Executive’s death it will be binding upon and inure to the benefit
of the Executive’s legal representatives to the extent required to effectuate
its terms.

 

8.  Miscellaneous.

 

(a)              Integration; Amendment; Counterparts.  Except as is otherwise
provided herein, this Agreement contains all of the terms and conditions agreed
upon by the parties relating to the subject matter of this Agreement and
supersedes all prior and contemporaneous

 

8

--------------------------------------------------------------------------------


 

agreements, negotiations, correspondence, undertakings and communications of the
parties, whether oral or written, respecting the subject matter of this
Agreement.

 

This Agreement may not be amended, altered or modified without the prior written
consent of both parties and such instrument must acknowledge that it is an
amendment or modification of this Agreement.

 

This Agreement may be executed in two counterparts, each of which will be deemed
an original and both of which together will constitute one and the same
instrument.

 

(b)              Waiver.  Waiver of any term or condition of this Agreement by
any party will not be construed as a waiver of a subsequent breach or failure of
the same term or condition, or a waiver of any other term or condition of this
Agreement.  Any waiver must be in writing.

 

(c)              Captions.  The captions in this Agreement are not part of its
provisions, are merely for reference and have no force or effect.  If any
caption is inconsistent with any provision of this Agreement, such provision
will govern.

 

(d)              Governing Law. The validity, interpretation, construction,
performance, enforcement and remedies of, or relating to, this Agreement, and
the rights and obligations of the parties hereunder, will be governed by and
construed in accordance with the substantive laws of the State of Illinois,
without regard to the conflict of law principles, rules or statutes of any
jurisdiction.

 

(e)              Agreement To Be Available In Future Proceedings.  During the
period of employment, and after employment termination, the Executive agrees,
subject to the advice of legal counsel, to voluntarily make himself available to
the Company and its legal counsel, at the Company’s request, without the
necessity of obtaining a subpoena or court order, in the Company’s
investigation, preparation, prosecution and/or defense of any actual or
potential legal proceeding, regulatory action, or internal matter.  Subject to
the advice of legal counsel, the Executive agrees to provide any information
reasonably within the Executive’s recollection.  The Company will provide the
Executive an hourly rate of $480 as compensation for time expended under this
section, and will reimburse the Executive for reasonable out-of-pocket expenses
actually incurred as a result of such requests, or, at the Company’s option,
will arrange to advance the Executive’s expenses or incur such expenses
directly.  Payment or reimbursement of the Executive’s expenses will be made
promptly and in no event later than December 31 of the year following the year
in which such expenses were incurred, and the amount of such expenses eligible
for payment or reimbursement, or in-kind benefits provided, in any year will not
affect the amount of such expenses eligible for payment or reimbursement, or
in-kind benefits to be provided, in any other year.  Additionally, any right to
expense reimbursement or in-kind benefits will not be subject to liquidation or
exchange for another benefit.

 

9

--------------------------------------------------------------------------------


 

(f)               Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held by a court of
competent jurisdiction to be prohibited or unenforceable for any reason, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.

 

(g)              Notice.  All notices given hereunder will be in writing and
will be sent by registered or certified mail or delivered by hand and, if
intended for the Company, will be addressed to it or delivered to it at its
principal office for the attention of the Secretary of the Company.  If intended
for the Executive, notices will be delivered personally or will be addressed (if
sent by mail) to the Executive’s then current residence address as shown on the
Company’s records, or to such other address as the Executive directs in a notice
to the Company.  All notices will be deemed to be given on the date received at
the address of the addressee or, if delivered personally, on the date delivered.

 

(h)              Prohibition on Acceleration of Payments.  The time or schedule
of any payment or amount scheduled to be paid pursuant to the terms of this
Agreement, including but not limited to any restricted stock unit or other
equity-based award, payment or amount that provides for the ‘deferral of
compensation’ (as such term is described under Code Section 409A), may not be
accelerated except as otherwise permitted under Code Section 409A and the
guidance and Treasury regulations issued thereunder.

 

(i)               Code Section 409A.  The parties intend that this Agreement and
the benefits provided hereunder be interpreted and construed to comply with Code
Section 409A to the extent applicable thereto. The time and form of payment of
incentive compensation, disability benefits, severance payments, expense
reimbursements and payments of in-kind benefits described herein will be made in
accordance with the applicable sections of this Agreement, provided that with
respect to termination of employment for reasons other than death, the payment
at such time can be characterized as a “short-term deferral” for purposes of
Code Section 409A or as otherwise exempt from the provisions of Code
Section 409A, or if any portion of the payment cannot be so characterized, and
the Executive is a “specified employee” under Code Section 409A, such portion of
the payment will be delayed until the earlier to occur of the Executive’s death
or the date that is six months and one day following the Executive’s termination
of employment (the “Delay Period”).  Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this section will be paid or
reimbursed to the Executive in a lump sum, and any remaining payments due under
this Agreement will be payable at the same time and in the same form as such
amounts would have been paid.  Further, if the Executive is a “specified
employee” and if any equity-based awards granted to the Executive by the
Company, pursuant to this Agreement or otherwise, continue to vest upon the
Executive’s termination of employment, and are deemed a “deferral of
compensation” (as such term is described under Code Section 409A), the
equity-based awards will not be settled or released until the expiration of the
Delay Period.  For purposes of applying the provisions of Code Section 409A,
each separately identifiable amount to which the Executive is entitled will

 

10

--------------------------------------------------------------------------------


 

be treated as a separate payment.  In addition, the disability benefits and
severance payments will be treated as a series of separate payments.

 

Although the Company intends to administer the Agreement so that it will comply
with the requirements of Code Section 409A, the Company does not represent or
warrant that the Agreement will comply with Code Section 409A or any other
provision of federal, state, local, or non-United States law.  Provided that the
Company administers this Agreement in a manner consistent with the terms of this
Agreement, neither the Company, its subsidiaries, nor their respective
directors, officers, employees or advisers will be liable to the Executive (or
any other individual claiming a benefit through the Executive) for any tax,
interest, or penalties the Executive may owe as a result of compensation paid
under the Agreement, and the Company and its subsidiaries will have no
obligation to indemnify or otherwise protect the Executive from the obligation
to pay any taxes pursuant to Code Section 409A.

 

The provisions of this Agreement will be construed in a manner in favor of
complying with any applicable requirements of Code Section 409A to avoid
taxation under Code Section 409A.  If any compensation or benefits provided by
this Agreement result in the application of Code Section 409A, the Company will
modify this Agreement in the least restrictive manner necessary in order to
comply with the provisions of Code Section 409A, other applicable provisions of
the Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions and, in each case, without material diminution in the
value of the payments or benefits to the Executive.

 

9.               Mediation.  In the event a dispute arises in connection with
this Agreement, the Company and the Executive agree to submit the dispute to
non-binding mediation to be paid for by the Company, which shall select the
mediator.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

AON CORPORATION

 

 

 

 

 

By:

/s/ Jeremy G.O. Farmer

 

 

 

 

 

Its:

Senior Vice President

 

 

I have read the above Agreement and understand and agree to be bound by its
terms.

 

 

 

/s/ Baljit Dail

 

Baljit Dail

 

12

--------------------------------------------------------------------------------